7/23/2021 35:47 PM FROM: Staples TO: +14017527247 P. 13
Case 1:21-cv-00306-JJM-PAS Document4 Filed 07/26/21 Page 1 of 2 PagelD #: 70

AQ 240 (Rev. 07/10) Application to Proceed in District Court Without Prepaying Fees or Costs (Short Form}

UNITED STATES DISTRICT COURT

for the
Cormdid Sdlimaun QuieDyecuio Sey
* CONALD PEE Re?

Plaintiff‘Petitioner

MEOIORD STATE POUCE

Defendant/Respandent

Civil Action No.

Meee ee ee ee et

APPLICATION TO PROCEED IN DISTRECT COURT WITHOUT PREPAYING FEES OR COSTS
(Short Form)

Tam a plaintiff or petitioner in this case and declare that | am unable to pay the costs of these proceedings and
that | am entitled to the relief requested.

In support of this application, I answer the following questions under penalty of perjury:

L. f incarcerated. 1 am being held at: (UNAGIESEN, HOUSE of Coe2echons Wis
ied by the

Ifemployed there, or have an account in the institution, [ have attached to this document a statement certi
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any

institutional account in my name. | am also submitting a similar statement from any other institution where | was
incarcerated during the last six months.

2. ff not incarcerated. If1 am employed, my employer’s name and address are:

-_
My gross pay or wages are: $_ O ____ , and my take-home pay or wages are: §$ Onn _ per
(specify pay period)

3. Other income. In the past 12 months, I have received income from the following sources (check aff that appiy):

(a) Business, profession, or other self-employment Tl Yes
(b} Rent payments, interest, or dividends ‘J Yes
(c) Pension, annuity, or life insurance payments O Yes
(d) Disability, or worker's compensation payments Yes
(c} Gifts, or inheritances Mm” Yes
(f} Any other sources A Yes

 

if you answered “Yes” to any question above, describe below or on separate pages each source of money ane
state the amount that you received and what you expect to receive in the future.
7/23/2021 35:47 PM FROM: Staples TO: +14017527247 Pp. 14
Case 1:21-cv-00306-JJM-PAS Document4 Filed 07/26/21 Page 2 of 2 PagelD #: 71

AO 240 (Rev. 07/10) Application lo Proceed in District Court Without Prepay ing Fees or Costs (Short Form)

4. Amount of money that | have in cash or in a checking or savings account: $ _{

3. Any automobile, real estate, stock, bond, security, trust, jewelry, art work, or other financial! instrument or
thing of value that f own, including any item of value heid in someone else’s name (describe the property and its approximale

ane rere

6. Any housing, transportation, utilities, or loan payments, or other regular monthly expenses (describe and provide
the amount of the monthly expense}:

Yan
Re

7. Names (or, if under £8, initials only) of all persons who are dependent on me for support, my relationship
with each person, and how much | contribute to their support:

WY agi oft
8. Any debts or financial obligations (describe the amounts owed and to whom they are payable}:

Wn ore

Declaration: | declare under penalty of perjury that the above information is true and understand that a false
Statement may result in a dismissal of my claims.

mes “e200 Nee een

\ A pplicant '

  
 

 
